Citation Nr: 0937358	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-25 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right hip.  

2.  Entitlement to service connection for low back pain, 
including as secondary to the right hip condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from December 1978 to November 1983, from February to 
June 1985, from January 1991 to May 1991.  He also served 
with the Army National Guard from May 1993 to May 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Veteran is claiming service connection for degenerative 
joint disease of the right hip and for secondary low back 
pain in this case.  As will be explained, the Board finds 
that additional development by the RO is necessary prior to 
appellate handling of these claims.  

No service treatment records for the Veteran's period of 
service with the Army National Guard from May 1993 to May 
2002 have been associated with the claims file.  

The claims file shows that the RO was unsuccessful in its 
attempt to obtain the records from the Pennsylvania Army 
National Guard (PAARNG) and from the RMC (Records Management 
Center).  The file, however, does not reflect that the RO had 
made the necessary attempts to obtain the Veteran's complete 
service records from the National Personnel Records Center 
(NPRC).  

Moreover, an April 2006 letter from the Department of 
Military and Vets Affairs for PAARNG informed the RO that the 
Veteran's service treatment records from 1988 to 2004 were 
received by the Actions Branch Team.  The Action Branch Team 
mailed the records to AR-PERSCOM, ATTN: APRC-PRA-A, Room 
4195, 
1 Reserve Way, St. Louis, Missouri 63115-4020.  

The letter further informed the RO that, after October 2004, 
the records were sent to BLOCK 11 of the SF 180: Department 
of Veterans' Affairs, Records Management - Medical, PO BOX 
5020, St. Louis, Missouri, 63115-5020.  

Although the RO has already attempted to obtain the Veteran's 
service treatment records from RMC, the file does not 
indicate that it attempted to determine if the records were 
still at AR-PERSCOM.  

Pursuant to Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist a veteran in the procurement of records.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

The duty to assist requires that records of a Federal 
department or agency must be sought until it is reasonably 
certain that such records do not exist or that further 
efforts to obtain these records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3).  

The Board finds that there is no indication in the record 
that the RO has exhausted its efforts to obtain the Veteran 
records.  In light of the foregoing, every effort should be 
made to obtain all service treatment records during the 
Veteran's period of service from May 1993 to May 2002.  

Additionally, the Veteran's treatment records from VA 
indicate that he sought private treatment for his hip and 
back conditions shortly after his discharge from the Army 
National Guard.  In an August 2004 VA treatment record, the 
Veteran reported that he had seen since a private doctor two 
years earlier.  He further reported that the private doctor 
had taken x-ray studies of his hip and diagnosed him with 
"severe arthritis of the hip."  

Thus, the RO, with the Veteran's assistance, should attempt 
to obtain these records as well as any other outstanding 
records of pertinent treatment.  If the RO is unable to 
locate any identified treatment records, then a memorandum of 
the RO efforts in attempting to obtain those records should 
be associated with the claims file.  

The Board notes that in a September 2004 letter, the RO asked 
the Veteran to submit a completed VA Form 21-4142, 
Authorization and Consent to Release Information, for any 
pertinent treatment records.  The Veteran's response only 
indicated his previous treatment at VA.  

Regardless, the RO should again request that the Veteran 
identify any private treatment records and submit a completed 
VA Form 21-4142.  The Board reminds the Veteran that VA's 
duty to assist is not a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the National 
Personnel Records Center (NPRC), the AR-
PERSCOM, the Records Management Center, 
or any other appropriate facility to 
request any service medical records for 
the period of the Veteran's service in 
the Pennsylvania Army National Guard from 
May 1993 to May 2002 as well as any other 
appropriate records repository to which 
pertinent service treatment records may 
have been sent.  

2.  As set forth in 38 U.S.C.A. § 
5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), 
the RO should continue efforts to locate 
such records until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  The appellant 
should be notified of the RO's attempts 
to locate his medical records from his 
Pennsylvania Army National Guard service 
as well as any further action to be 
taken.  

3.  Following the receipt of any 
response, the RO should prepare a report 
detailing their efforts, any responses 
received, and the results of their 
requests.  If no response has been 
received, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.  

4.  By appropriate means, and with any 
necessary assistance from the Veteran, 
the RO should seek to identify and obtain 
any VA and/or private records of 
pertinent medical treatment for hip and 
back conditions that are not yet on file.  

In particular, the RO should ask the 
Veteran to identify and assist in 
obtaining any records from private 
treatment that he sought shortly after 
service for his hip condition.  

If the RO is unable to locate any 
identified treatment records, then a 
memorandum of the RO efforts in 
attempting to obtain those records should 
be associated with the claims file.  

5.  After an appropriate period of time 
or after the Veteran indicates that he 
has no further evidence to submit, the RO 
should consider whether additional 
development, including a new examination, 
is warranted.  If so, one should be 
provided.  

6.  Following completion of all indicated 
development, the RO should readjudicate 
the Veteran's claims of service 
connection in light of all the evidence 
of record.  In the event that any claim 
is not resolved to the satisfaction of 
the Veteran, he should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

